United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-367
Issued: June 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2012appellant, through his attorney, fileda timely appeal from a decision
of the Office of Workers’ Compensation Programs’ (OWCP) datedAugust 29, 2012. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained lumbar or cervical injuries in the performance of
duty on August 8, 2010.
FACTUAL HISTORY
On January 4, 2011appellant, a 35-year-old mail keyer, filed an occupational disease
claim alleging that he sustained lumbar and cervical conditions causally related to employment
factors. He stated that continued work on the sack sorting machine (SSM) for many
1

5 U.S.C. § 8101 et seq.

monthscaused increasing cervical and lumbar pain. Appellant alleged that he became aware of
this condition on August 8, 2010 and that it was caused or aggravated by his employment on
August 18, 2010.
By letter to appellant dated February 1, 2011, OWCP advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. It asked him to submit a comprehensive medical report from his treating physician
describing his symptoms and the medical reasons for his condition and an opinion as to whether
his claimed conditions were causally related to the alleged August 8, 2010 work incident. OWCP
asked appellant to submit this additional evidence within 30 days. Appellant did not submit any
evidence within 30 days.
By decision dated March 11, 2011, OWCP denied appellant’s claim, finding that he failed
to submit sufficient factual and medical evidence in support of his claim that he sustained lumbar
and cervical conditions in the performance of duty. It found that he failed to establish fact of
injury, stating that the evidence was not sufficient to establish that the claimed August 8, 2010
event occurred as he alleged. OWCP also found that appellant failed to submit medical evidence
in support of his claim.
On March 14, 2011 OWCP received a supplemental statement from appellant wherein he
described his job duties. Appellant stated that he started working on the SSM machine in
May 2009, with restrictions. He described his duties which included keying parcels weighing up
to 70 pounds,scanning an average of 300 big parcels per hour. Appellant further stated that he
was given a modified job offer in March 2010 for keying/scanning sacks. However, in July 2010
he had to scan and lift heavier parcels, during the third week of July until the first week in
August 2010 he had to perform his regular work duties, without restriction or be sent home.
By letter dated March 23, 2011, appellant, through his attorney, requested an oral
hearing.
In a report dated February 3, 2011, Dr. Mark A. Filippone, Board-certified in physical
medicine and rehabilitation, stated that he had been treating appellant since November 25, 2008
for cervical, thoracic and lumbar spine conditions. He advised that appellant had been totally
disabled from work from February 9 through March 8, 2010 despite mid back and low back pain;
heallowed appellant to return to work with restrictions on March 9, 2010; he stated that appellant
continued working with those restrictions until his mid and low back symptoms worsened due to
an increased workload. Dr. Filippone advised that appellant was sent home on two occasions in
July 2010 and also in August 2010. He found based on his examination that appellant’s injuries
caused him to be totally disabled as of August 18, 2010. Dr. Filippone stated that appellant’s
injury “is deemed August 8, 2010.”
Dr. Filippone diagnosed cervical radiculitis, lumbosacral radiculitis and thoracic
radiculitis. He opined that these conditions were all work related and were partially aggravated
by a January 2008 motor vehicle accident; however, they preexisted this accident andhadgotten
worse due to his being required to do work exceeding his restrictions at the employing
establishment. Dr. Filippone concluded that appellant has been totally disabled as of
August 18, 2010.

2

By decision dated June 6, 2011, OWCP set aside the March 11, 2011 decision and
remanded for further development on the issue of fact of injury.
By decision dated October 3, 2011, OWCP denied the claim. It found that appellant
submitted sufficient factual evidence to establish the factual component of fact of injury;
however, he failed to submit medical evidence sufficient to establish a diagnosed condition
connected to the accepted August 8, 2010 work activities.
By letter datedOctober 7, 2011, appellant’s attorney requested an oral hearing, which was
held on January 4, 2012.
In reports dated April 1 and December 28, 2010, Dr. Thomas R. Peterson, a Boardcertified neurosurgeon, indicated that appellant had lower back and bilateral leg pain.
In a February 21, 2012 report, Dr. Filippone stated that he had reexamined appellant and
noted that there had been no interval or “intercurrent” history of trauma or injury. He advised
that appellant’s medical history was unchanged and that he continued to complain of low back
pain which he rated as a seven. Appellant also had cervical pain which he rated as a 4 or 5 on a
scale of 1 to 10 despite the fact that he was not working. Dr. Filippone stated that appellant
remained totally disabled.
By decision dated March 21, 2012, an OWCP hearing representative affirmed the
October 3, 2011 decision.
On March 21, 2012 OWCP received a second report from Dr. Filippone dated
February 21, 2012. In this report, Dr. Filippone stated: appellant continued to have persistent
cervical and thoracic radiculitis as a direct result of his August 8, 2010 work injuries. He
explained “as a result of that injury and substituting normal anatomical physiologic movement to
protect the lumbar spine” Dr. Filippone opined that appellant’s low back and neck conditions
worsened while performing light SSM. He advised that appellant had lumbosacral radiculopathy
with signs and symptoms of thoracic and cervical radiculopathy as well.
By letter dated April 4, 2012, appellant’s attorney requested reconsideration.
On April 4, 2012 OWCP received numerous progress reports from Dr. Peterson dated
February 2010 to March 19, 2012, which indicated that appellant had chronic low back pain. In
a report dated February 25, 2010, Dr. Peterson stated that appellant had a history of chronic low
back pain and bilateral leg paresthesias in the left buttocks, posterior thigh and calf and right
buttocks; he advised that these symptoms started in 2003 when appellant was injured at work and
that he had another injury in 2010.2 He advised that appellant’s condition improved and that
from 2006 until February 2010 he was able to work full duty with mild chronic low back pain.
2

The Board notes that appellant filed a separate claim, case number xxxxxx367, in 2003, which OWCP accepted
for lumbosacral radiculopathy and lumbar disc herniation. Appellant filed a claim for recurrence of disability on
September 20, 2010, claiming that he sustained a recurrence of these conditions on August 7, 2010. OWCP denied
this claim by decisions dated June 15 and December 23, 2010 and June 27, 2011. In a decision dated August 15,
2011, the Board affirmed the June 27, 2011 OWCP decision denying appellant’s claim for a recurrence of disability.
Docket No. 11-2086 (issued August 15, 2011).

3

In an August 18, 2011 report, Dr. Peterson stated that appellant underwent a magnetic
resonance imaging (MRI) scan of the lumbar spine on July 19, 2011. The results of this test
showed L4-5 disc space degeneration and buckling of the ligamentum flavum, producing
moderate to severe lumbar spinal stenosis. Dr. Peterson recommended that appellant undergo
lumbar spinal fusion surgery at L4-5, with pedicle screws.
In a March 19, 2012 report, Dr. Peterson advised that appellant was suffering from
chronic low back pain and bilateral leg pain due to 2003 and 2010 work injuries. He noted that
appellant underwent two surgeries; a L4-5 percutaneous discectomy in 2006 and L4-5 Intradiscal
Electrothermal Annuloplastyin 2011, but had not obtained relief. Dr. Peterson advised that
appellant’s lower extremity examinationwas normal. He requested authorization for lumbar
spinal fusion surgery.
By decision dated August 29, 2012, OWCP denied modification of the October 3, 2011
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

4

An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP has accepted appellant’s alleged factors of employment.It isalso uncontested that
appellant experienced lumbar and cervicalpain on August 8, 2010.9 The question of whether
employment factors caused a personal injury can only be established by probative medical
evidence.10 Appellant has not submitted rationalized, probative medical evidence to establish that
his SSM keying duties caused a personal injury.
Appellant submitted multiple reports from Drs. Filippone and Peterson. Dr. Filippone
stated in his February 3, 2011 report that he had been treating appellant since November 25,
2008 for cervical, thoracic and lumbar spine conditions and that he had been totally disabled
from work from February 9 through March 8, 2010 due to mid back and low back pain. While
he released appellant to return to work with restrictions in March 2010 he was sent home on two
occasions in July 2010 and also in August 2010. Dr. Filippone stated that appellant’s injuries
caused him to be totally disabled as of August 18, 2010; however, he indicated that appellant’s
injury occurred on August 8, 2010. He diagnosed cervical radiculitis, lumbosacral radiculitis and
thoracic radiculitis, all of which he believed were work related. Dr. Filippone opined that these
conditions had worsened because appellant was required to perform duties exceeding his work
restrictions. In his February 21, 2012 report, he stated that appellant had sustained no additional
traumatic injuries since his previous examination of appellant and opined that he had continued
complaints of moderate low back pain and mild cervical pain and remained totally disabled.
Although Dr. Filipponediagnosed cervical and lumbosacral radiculitis and generally
attributed these conditions to his employment,he did not provide a report containing a probative,
rationalized opinion regarding as to how the accepted employment factors caused a personal
injury. His opinion on causal relationship is of limited probative value in that he did not provide
adequate history of injury or medical rationale in support of his conclusions.11 Dr. Filippone
explained in his February 21, 2012 report that appellant had substituted normal physiologic
movement to protect his lumbar spine,but he did not provide specific detail of what this entailed.
Hedid not provide a history which incorporated an understanding of appellant’s work duties prior
to August 8, 2010. Dr. Filippone did not explain how and why this work would have required
appellant to substitute normal physiologic movement and how this caused injury to appellant’s
8

Id.

9

The Board notes that, although appellant filed a Form CA-2 claim for occupational disease, OWCP ultimately
adjudicated this claim as one for traumatic injury. OWCP accepted that an incident had occurred on August 8, 2010
but did not provide a description of this incident.
10

John J. Carlone,41 ECAB 354 (1989).

11

William C. Thomas, 45 ECAB 591 (1994).

5

cervical and lumbar spines. Healso did not explain the frequency of appellant’s specific work
duties. While appellant has alleged that he was required to work outside his work restrictions,
Dr. Filippone also did not describe appellant’s work restrictions and explain the work appellant
performed outside these restrictions.12
Appellant also submitted numerous progress reports from 2010 to 2012 from
Dr. Peterson, which documented that appellant experienced chronic low back pain during this
period. In his report dated February 25, 2010, he related symptoms of chronic low back pain and
bilateral leg paresthesias in the left buttocks, posterior thigh and calf and right buttocks.
Dr. Peterson related that appellant had experienced these symptoms since his 2003 employment
injury. He stated in an August 18, 2011 report that the results of July 19, 2011 MRI scan
demonstrated L4-5 disc space degeneration moderate to severe lumbar spinal stenosis. In
Dr. Peterson’s March 19, 2012 report, he indicated that appellant had chronic low back pain and
bilateral leg pain due to 2003 and 2010 work injuries. Dr. Peterson requested authorization for
lumbar spinal fusion surgery despite the fact that appellant’s two prior surgeries had not
ameliorated his lower back condition. He offered no medical explanation, however, as to how
appellant’s employment factors would have caused the diagnosed conditions.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.13 Appellant did not provide a report from a physician which
presented a diagnosis of his conditions and sufficiently addressed how these conditions were
causally related to his employment duties. There is, therefore, no rationalized evidence in the
record that hiscervical or lower back conditions were workrelated.
On appeal, appellant’s attorney contends that he presented prima facie factual and
medical evidence to establish that he developed cervical and lumbar conditions as a result of
performing his work. The Board disagrees. OWCP advised appellant of the evidence required to
establish his claim; however, he failed to submit such evidence. Appellant did not provide a
medical opinion which describes or explains the medical process through whichhis specific
employment duties would have caused the claimed injuries. Accordingly, he did not establish
that he sustained a cervical or lower back injury in the performance of duty. OWCP properly
denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained lumbar or cervical
injuries in the performance of duty onAugust 8, 2010.
12

See Geraldine H. Johnson, 44 ECAB 745 (1993).

13

See Anna C. Leanza, 48 ECAB 115 (1996).

6

ORDER
IT IS HEREBY ORDERED THATthe August 29, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

